Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 2 and 16 are objected to because of the following informalities:  
In claim 2, “guiderail” should be – guide rail--.
Claim 4 recites, “along the table relative in the direction of the longitudinal axis” Does the Applicant mean -- along the table relative to the direction of the longitudinal axis—
	Claim 16, “a shaft” should be --the shaft--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 -16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11recites, “biasing a lower roller of the roller assembly.”  Although an assembly has been set forth, it is not clear how the roller is being considered a lower roller.  Is it lower than other rollers or to another feature of the saw? 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor (U.S. Patent 2,819,709) in view of Van Duyn (U.S. Patent 1,923,853).  

MacGregor does not disclose that the roller assembly including an upper roller (8) engaged with an upper portion of the guide rail, a lower roller engaged with a lower portion of the guide rail, and a resilient member biasing at least one of the upper roller or the lower roller against the guide rail. 
Attention is further directed to the Van Duyn slicing assembly.  Van Duyn is considered analogous art to the MacGregor art as both references are concerned with utilizing a table to support a workpiece as it moves along a set of rails to the circular blade of the cutting tool to sever the workpiece. Van Duyn discloses an alternative rail system for supporting the table along the rail.  The rails 25 and 26 are formed as c-shaped guides in which the rollers mounted on the table extend.  The front and back rollers engage the bottom of the guide rail and the middle roller is spring biased to engage the top of the guide rail.  This configuration prevents the carriage from being displaced along its movement in the guide rail, allowing for a smoother ride and better cut. It would have been obvious to one having ordinary skill in the art to have replaced the rail and roller system of MacGregor for the system as shown by Van Duyn as an alternative guide rail system that more securely constrains the vertical movement of the table and workpiece, eliminating vibration and thus providing for a smoother cut in the workpiece. 

In regards to claim 3, the modified device of MacGregor discloses wherein the roller assembly is a first of a plurality of roller assemblies coupling the table to the guide rail (one assembly on the right and left side of the table).
In regards to claim 4, the modified device of MacGregor discloses wherein the roller assemblies are equally spaced along the table relative in the direction of the longitudinal axis (right and left side of the table).
In regards to claim 5, the modified device of MacGregor discloses wherein the table (e.g. 2 Van Duyn) includes a slot (in bracket 31’), wherein the roller assembly further comprises a shaft (31) upon which the lower roller (36) is rotatably supported, and wherein the shaft is received within the slot (fig. 5).


Claims 1-7, 9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (U.S. Patent 3,970,127) in view of Hama (U.S. Publication 20090060402). 
Thiele discloses tile saw (fig. 1) comprising: a table (upper carriage 5) configured to support a workpiece; a guide rail (lower carriage 7) upon which the table is supported and moveable along a longitudinal axis (axis along 5); a saw unit (3) for cutting the workpiece as the table (5) moves along the longitudinal axis; and a roller assembly (6/11/16) for coupling the table (5) to the guide rail (7; fig. 3), an upper roller (6) engaged with an upper portion (17) of the guide rail (7), a lower roller (11 or 16) engaged with a lower portion of the guide rail (7; fig. 3),

In regards to claim 2, the modified device of Thiele discloses wherein the longitudinal axis is parallel to the guiderail (7).
In regards to claim 3, the modified device of Thiele discloses wherein the roller assembly is a first of a plurality of roller assemblies coupling the table to the guide rail (one or more set of guide rollers 6).
In regards to claim 4, the modified device of Thiele discloses wherein the roller assemblies are equally spaced along the table relative in the direction of the longitudinal axis (along the carriages 5/7).
In regards to claim 5, the modified device of Thiele discloses wherein the table (5) includes a slot (for the shaft of roller 16/ hole in moving body 4 of Hama as modified Fig. 2), wherein the roller assembly further comprises a shaft (shaft of roller 16 / 7d 
In regards to claim 6, the modified device of Thiele discloses, wherein the slot supports the shaft for movement in a vertical direction (along axis a-b fig. 4 of Hama) that is perpendicular to the longitudinal axis.
    PNG
    media_image1.png
    692
    1669
    media_image1.png
    Greyscale

In regards to claim 7, the modified device of Thiele discloses wherein the resilient member (rotation body 10/ spring 18 Hama) extends into the slot to bias the shaft (e.g. 7a Hamas / shaft of 16 Thiele) in the vertical direction.
In regards to claim 9, the modified device of Thiele discloses, wherein the shaft (7d Hamas) is movable within the slot from a first position toward a second position, in which the lower roller (7 Hamas / 16 Thiele) is moved away from the upper roller (6), and from the second position toward the first position, in which the lower roller is moved toward the upper roller (via the rotation of the Hamas cap 22).
In regards to claim 11, the modified device of Thiele discloses a method of assembling a tile saw (fig. 1), the tile saw including a base (1) upon which a guide rail (7) is coupled, a table (5) moveably coupled to the guide rail along a longitudinal axis, 
In regards to claim 12, the modified device of Thiele discloses wherein biasing the lower roller includes translating a shaft (7 Hama) of the lower roller through a slot in the table (5).  
In regards to claim 13, the modified device of Thiele discloses wherein biasing the lower roller (16) includes translating the shaft (7d) between a first position, in which the shaft is adjacent a first end of the slot, and a second position, in which the shaft is adjacent a second end of the slot.  
 In regards to claim 14, the modified device of Thiele discloses wherein biasing the lower roller (16) includes translating the shaft (7d) in a vertical direction (as annotated above) that is perpendicular to the longitudinal axis.  
In regards to claim 15, the modified device of Thiele discloses wherein the step of translating the shaft in the vertical direction is performed by a compression spring (18 Hama) within the table.  
In regards to claim 16, the modified device of Thiele discloses wherein locking the lower roller (16) into the fixed position includes tightening a fastening member (14 Hama) onto a shaft of the lower roller.  
.

Claims 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ipatenco et al. (U.S. Publication 2009/0277315), herein referred to as Ipatenco in view of DD78841.  
Ipatenco discloses tile saw (fig. 1) comprising: a table (170) configured to support a workpiece; a guide rail (160) upon which the table is supported and moveable along a longitudinal axis (axis along160); a saw unit (350) for cutting the workpiece as the table (170) moves along the longitudinal axis; and a roller assembly (188) for coupling the table (170) to the guide rail (162), an upper roller (188a; fig. 19) engaged with an upper portion of the guide rail (162), a lower roller (188b) engaged with a lower portion of the guide rail (162),
Ipatenco does not disclose a resilient member biasing at least one of the upper roller or the lower roller against the guide rail. Attention is further directed to the DD78841 movement device.  DD78841 discloses a horizontal moving body 15 that moves along a horizontal support rail 12 with four roller units 4/5, in a similar set up as shown by Ipatenco. DD78841 also discloses a preload device 14 that presses the roller units 4/4 onto the horizontal support rail with a prescribed force to eliminate clearance and play between the rollers and body.  As the preload device is designed to always be pressing the contact body to the support rail, a large initial preload is not needed.  It 
In regards to claim 5, the modified device of Ipatenco discloses wherein the table (170) includes a slot (fig 19 for the shaft of 188b), wherein the roller assembly further comprises a shaft (shaft of roller 188b) upon which the lower roller (188b) is rotatably supported, and wherein the shaft is received within the slot (see DD78841 Fig. 2).
In regards to claim 6, the modified device of Ipatenco discloses, wherein the slot (slot/ slot’) supports the shaft (shaft/ shaft’) for movement in a vertical direction (angled/vertical) that is perpendicular to the longitudinal axis.
In regards to claim 7, the modified device of Thiele discloses wherein the resilient member (14 DD78841) extends into the slot (slot) to bias the shaft (shaft of 4 DD78841) in the vertical direction (from the bottom up).
In regards to claim 8, modified device of Ipatenco discloses, wherein the table includes an aperture (annotated below) having a first end in communication with the slot (slot) and an opposite, second end, wherein the resilient member (14) is at least partly positioned in the aperture, and wherein the roller assembly further comprises a plug closing the second end of the aperture, thereby seating the resilient member (14) between the plug (nut) and the shaft (shaft’).
In regards to claim 9, the modified device of Ipatenco discloses, wherein the shaft (shaft’) is movable within the slot from a first position toward a second position, in which the lower roller (188b/4 DD78841) is moved away from the upper roller (188a), 
In regards to claim 10, modified device of Ipatenco discloses, wherein the shaft (shaft’) includes a threaded region for threadably receiving a fastening member (annoted below), and wherein the shaft (shaft’) is maintained in at least one of the first position or the second position when the fastening member is threaded onto the threaded region to apply a clamping force between the shaft and the table, thereby securing the shaft to the table.


    PNG
    media_image2.png
    631
    638
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.